21-2135-cr
United States v. Reid

                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 15th day of December, two thousand twenty-two.

PRESENT:                JOSÉ A. CABRANES,
                        RICHARD J. SULLIVAN,
                        WILLIAM J. NARDINI,
                                      Circuit Judges.


UNITED STATES OF AMERICA,

                                Appellee,                               21-2135-cr

                                v.

JACK REID,

                                Defendant-Appellant. *


FOR DEFENDANT-APPELLANT:                                     Jack Reid, pro se, White Deer, PA.

FOR APPELLEE:                                                Monica J. Richards, Assistant United
                                                             States Attorney, for Trini E. Ross, United
                                                             States Attorney, Western District of New
                                                             York, Buffalo, NY.




*
    The Clerk of Court is directed to amend the caption as set forth above.

                                                         1
       Appeal from an order of the United States District Court for the Western District of New
York (Richard J. Arcara, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

        Jack Reid, a pro se, incarcerated defendant serving a 25-year sentence for a narcotics
conspiracy conviction, filed a motion seeking “compassionate release” under 18 U.S.C. §
3582(c)(1)(A). He argued principally that the combination of his medical conditions, allegedly
including severe asthma, and the COVID-19 pandemic constituted an “extraordinary and
compelling reason[ ]” for compassionate release. 18 U.S.C. § 3582(c)(1)(A)(i). The District Court
disagreed and denied his motion. Reid appeals. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

        We review the denial of a motion for compassionate release for abuse of discretion. See
United States v. Saladino, 7 F.4th 120, 122 (2d Cir. 2021). “A district court has abused its discretion if it
has (1) based its ruling on an erroneous view of the law, (2) made a clearly erroneous assessment of
the evidence, or (3) rendered a decision that cannot be located within the range of permissible
decisions.” Id. (emphasis omitted) (quoting Warren v. Pataki, 823 F.3d 125, 137 (2d Cir. 2016)).
Moreover, “once we are sure that the sentence resulted from the reasoned exercise of discretion, we
must defer heavily to the expertise of district judges.” United States v. Cavera, 550 F.3d 180, 193 (2d
Cir. 2008) (en banc).

         A district court may modify a defendant’s prison sentence under § 3582(c)(1)(A) if three
requirements are met: First, “the defendant [must] fully exhaust[ ] all administrative rights to appeal
a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf,” or 30 days must
lapse “from the receipt of such a request by the warden of the defendant’s facility, whichever is
earlier.” § 3582(c)(1)(A). Second, the district court must consider the factors weighed in imposing a
sentence, set forth by 18 U.S.C. § 3553(a). See id. Third, the defendant “must demonstrate that his
proffered circumstances are indeed ‘extraordinary and compelling’ such that, in light of [the] §
3553(a) factors, a sentence reduction is justified . . . and would not simply constitute second-
guessing of the sentence previously imposed.” United States v. Keitt, 21 F.4th 67, 71 (2d Cir. 2021)
(quoting § 3582(c)(1)(A)(i)).

        The failure to satisfy any of these three requirements provides a district court grounds to
deny a motion for compassionate release. See, e.g., id. at 73. The District Court denied Reid’s motion
because it found that he did not satisfy the third requirement: he had not established any
extraordinary and compelling circumstances for compassionate release.




                                                     2
        We find no abuse of discretion in the District Court’s findings and resulting denial of Reid’s
motion for compassionate release. The District Court did not assess the evidence in a clearly
erroneous manner. Reid’s medical records demonstrate only that he has a history of some asthma
and two episodes of coughing or wheezing, for which he received treatment. The letter submitted
on his behalf by Nurse Cynthia Chaney does not report that Reid’s medical condition poses an
especially high risk of severe COVID-19. Nor does Reid’s motion contend that any of his other
medical conditions places him at such an increased risk. Additionally, no evidence in the record
contradicts the District Court’s observation that his vaccination status decreases his risk of severe
COVID-19. Our review of the record indicates that the District Court’s decision was well within the
range of permissible ones. And we find no indication that the District Court based its ruling on an
erroneous view of the law.

       The District Court properly denied Reid’s motion for compassionate release.

                                          CONCLUSION

        We find no abuse of discretion in the District Court’s denial of Reid’s motion for
compassionate release under 18 U.S.C. § 3582(c)(1)(A). The record provides ample support for its
finding that Reid failed to demonstrate extraordinary and compelling circumstances for
compassionate release.

        We have reviewed all of the arguments raised by Reid on appeal and find them to be without
merit. For the foregoing reasons, we AFFIRM the August 25, 2021 order of the District Court.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk of Court




                                                  3